DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 08/02/2022.
Claims 1, 4-6, 9-11 and 14-15 have been amended.
Claims 2-3, 7-8 and 12-13 have been cancelled.
Claims 1, 4-6, 9-11 and 14-15 are pending.
Claims 1, 4-6, 9-11 and 14-15 are rejected.

Response to Amendment
In the Remarks filed 08/02/2022, Applicant has amended:
The language of claims 4 and 14 to address the previous objection regarding the use of “0” without having the number spelled out for clarity purposes. The Examiner notes the amendments have addressed claims 4 and 14; however, claim 9 has not been addressed and the objection remains in addition to newly identified objections listed herein. The Examiner withdraws the objections made to claims 4 and 14 made in the non-final Office action dated 07/13/2022.
Claims 2-3, 7-8, and 12-13 have been cancelled and claims 4-5, 9-10 and 14-15 have been amended to address the 35 U.S.C. 112(b) issues regarding the use of “possibility” which rendered the limitations as indefinite. The Examiner therefore withdraws the 35 U.S.C.112(b) rejections made in the Office action dated 07/13/2022.

Response to Arguments
In Remarks filed on 08/02/2022, Applicant substantially argues:
The amendments move limitations, from now presently cancelled claims 2 and 3 into claim 1, which in the previous action did not have prior art rejections present regarding the write control of data the from lowest utilized second memory to the block device. Additionally, previously cited reference Badam fails to disclose the amended limitations. Applicant’s arguments filed have been fully considered but they are not persuasive. The Examiner notes the attempted movement of limitations from now cancelled claims 2 and 3 into claim 1, and similarly with claims 7 and 8 into claim 6 and claims 12 and 13 into claim 11; however, the amendments do not merely incorporate the limitations into the respective independent claims and instead change the limitations in such a manner that is unclear as to the antecedent basis for terms used in the limitations as well as new matter based on the broadest reasonable interpretation of the claim language. Additionally, as previously noted in the Office action dated 07/13/2022, the claims contain contingent limitations which are not required to be performed by the claim and therefore it is not required to be disclosed by the prior art of record beyond disclosing the required structure for performing the steps where applicable. The current action further reiterates the issues previously identified with the claim limitations. As such, the prior art reference of record is determined to still disclose the limitations of the claim as required under the broadest reasonable interpretation of the claim language.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 2, 2022.

Claim Objections
Claims 4-5, 9-10, and 14-15 are objected to because of the following informalities:  
Claim 4 recites “the at least one second memory includes a plurality of second memories”. Claim 1, from which claim 4 depends, currently recites “the at least one second memory includes a plurality of second memories”. Therefore, it is suggested to remove the redundant language from claim 4 as it is determined to be unnecessary and potentially complicates the limitations.
Claim 5 recites the same limitation identified above as claim 4 and should be address in a similar manner.
Claim 9 recites “a usage rate of which is 0”. It is suggested to change “0” to “zero (0)” for clarity of the language as has been similarly amended in claims 4 and 14. Additionally, claim 9 recites the limitation identified above for claim 4 and should be similarly addressed as claim 6 from which claim 9 depends already recites the limitation.
Claim 10 recites the same limitation identified above for claim 4 and should be similarly addressed.
Claims 14 and 15 recite the same limitation identified above for claim 4 and should be similarly addressed as claim 11 from which claims 14 and 15 depends already recites the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6 and 11 have been amended to recite “when there is the first memory in which, as the usage status, a value obtained by dividing a capacity of each of the plurality of second memories by a total capacity of the plurality of second memories is greater than a first threshold.” Herein, the capacity of the second memories is compared to a threshold for associating a usage status with the first memory. However, based on the originally filed Specification, the usage status of the first memory is compared to a threshold and there is no explanation of relating the capacity of the second memories with the usage status of the first memory. The Examiner notes that while the Applicant has purportedly amended the language of claims 1, 6 and 11 with the limitations as presented in claims 2-3, 7-8 and 12-13, this is not the case as the limitations previously presented seem to compare the memory capacity of the first memory to a threshold to then controlling the write method of second memories. The Examiner suggests review of the limitations such that it is clearly noted the capacity of which memory is compared a threshold as well as appropriately distinguishing between the first memory and second memories configured to function as the first memory. This should also be addressed in dependent claims 4-5, 9-10, and 14-15.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 6, 9-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first memory that is volatile… at least one second memory that is nonvolatile, is coupled to the processor and that is configured to function as the first memory and the block device… and when there is the first memory in which, as the usage status, a value obtained by dividing a capacity…” Herein, the recitation of “the first memory in which” is now unclear as it is not explicit as to which memory is being referred to, either the first memory that is volatile or at least one second memory that is nonvolatile which is configured to function as the first memory and the block device. The Examiner suggests distinction between the memories in order to resolve the antecedent basis issue. Additionally, the Examiner suggests that “the at least one second memory configured to function as the first memory and the block device” is amended to explicitly state that the second memory is “configured to function as either the first memory and the block device” in order to clearly state that the second memory may switch function as configured. It is not otherwise supported by the claim language or the Specification that the second memory simultaneously functions as the first memory and block device and the amendment should resolve the issue. Furthermore, the lack of clear antecedent basis complicates the manner by which the limitations compare capacity to a threshold as identified above. Claims 6 and 11 recite similar limitations as identified above and should be similarly addressed as suggested.
Claims 4-5, 9-10, and 14-15 depend from claims 1, 6, and 11 and do not resolve the issues as identified above.

Claim Construction
The present application contains contingent limitations. Applicant is reminded that “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04(II). See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight.
For example:
Claim 1 limitation “when there is the first memory in which, as the usage status, a value obtained by dividing a capacity of each of the plurality of second memories by a total capacity of the plurality of second memories is greater than a first threshold, the write method is controlled…” should be changed to read “in response to the first memory in which the usage status of a memory capacity is greater than a first threshold, the write method is controlled”. The suggestion is made to claim the limitation affirmatively in order to give the claims their proper weight.
Similar modifications should be made to limitations being recited in conditional form as “when statements” as also recited in claims 4-5, 6, 9-11, and 14-15. The Examiner also notes that review of potential alternative language so that it does not interfere with changes made to affirmatively claim the limitations identified above.
It is noted at the outset that claim 1, written as a hybrid claim, recites both an information processing apparatus in the preamble and method steps within the body of the claim and via respective dependent claims 4-5 that are conditionally executed by the processor “when instructed”. Similarly, claim 6 which recites a non-transitory computer-readable recording medium in the preamble and method steps within the body of the claim and via respective dependent claims 9-10 that are conditionally executed by the processor “when instructed”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badam et al. (US 2019/0187897).

Regarding claim 1, Badam discloses, in the italicized portions, an information processing apparatus comprising: a processor ([0035] Although not necessarily illustrated, the various components of the computing system 200 may access and/or utilize a processor and memory, such as processor 102 and memory 104, as needed to perform their various functions.); a first memory that is volatile and is coupled to the processor ([0036] As shown in FIG. 2A, the computing system 200 may include a volatile main memory 210. In some embodiments, the volatile main memory 210 may be Dynamic Random Access Memory (DRAM) or the like that is accessed by a virtual memory manager of an operating system of the computing system and that is byte addressable. As may be appreciated, the volatile main memory 210 may be faster than other types of memory and so may be well suited to handle applications having a need for a large number of read operations since faster reads are desirable.); a block device that is coupled to the processor ([0037] The computing system 200 may also include a solid state storage memory 220. In some embodiments, the solid state storage memory 220 may be SSD memory or the like that is accessed by file system of the operating system and that is block addressable. The solid state storage memory may typically be much slower than the volatile main memory 210 and may cost much less. Accordingly, the solid state storage memory may be well suited to handle applications having a need for a large number of writes.); and at least one second memory that is nonvolatile, is coupled to the processor and that is configured to function as the first memory and the block device, the processor controls a write method of the at least one second memory that functions as the block device in accordance with a usage status of the first memory so as to switch the function as the block device to the function as the first memory in the at least one second memory, the at least one second memory includes a plurality of second memories, and when there is the first memory in which, as the usage status, a value obtained by dividing a capacity of each of the plurality of second memories by a total capacity of the plurality of second memories is greater than a first threshold, the write method is controlled by reducing a time interval of a write back process to the block device in a second memory among the plurality of second memories a usage rate of which is a lowest among the plurality of second memories that function as the block device or the write method is controlled by writing throuqh to the block device data for a second memory among the plurality of second memories a usage rate of which is a lowest among the plurality of second memories that function as the block device  ([0038] The computing system 200 may also include a configurable non-volatile memory 230. Examples of the configurable non-volatile memory 230 include, but are not limited to, 3D XPoint, non-volatile dual in-line memory module (NVDIMM)-N, and NVFIMM-SW. In operation, the configurable non-volatile memory 230 may be configured to function with or be used by the volatile main memory 210 and/or the solid state storage memory 220. That is, the memory resources of the configurable non-volatile memory 230 may be configured to function in a manner similar to the volatile main memory 210 or to function in a manner similar to the solid state storage memory 220. [0048] In operation, the monitor module 260 is able to determine, for one or more of the applications 240, the amount of the volatile main memory 210 and/or the solid state storage memory 220 being by the one or more applications 240. This monitoring and determination are represented by the line 203. In other words, the monitor module 260 is able to determine a read or write load on the volatile main memory 210 and/or the solid state storage memory 220 by the one or more applications 240. Based on this determination, the monitor module 260 is able to cause that the resources of the configurable non-volatile memory 230 are dynamically shared between the volatile main memory 210 and the solid state storage memory 220 based on the dynamically changing load. [0049] In some embodiments, the determination of the amount of the volatile main memory 210 and the solid state storage memory 220 being used by the one or more applications 240 is based at least in part on a low or first threshold 265 and a high or second threshold 266.). Herein it is disclosed by Badam a volatile memory portion, non-volatile memory portion and a configurable non-volatile memory portion that may operate as either volatile memory or non-volatile memory according to a read or write load on the volatile and/or solid state memory. The read or write load may be interpreted as the usage status of the first memory as claimed. Paragraph [0034] of Badam further refers to a pool of shared configurable resources which may include a plurality of configurable memories. As identified within the current action, the unitalicized limitations are not required to be performed under broadest reasonable interpretation of the claim language due to the presence of a conditional statement. While Badam does not disclose the limitations identified, the limitations are not required and therefore the prior art reference meets the claimed limitations that are required.
Regarding claim 6, Badam discloses, in the italicized portions, a non-transitory computer-readable recording medium recording a program causing a computer to execute a processing of ([0031] Computer-executable instructions comprise, for example, instructions and data which, when executed at a processor, cause a general purpose computing system, special purpose computing system, or special purpose processing device to perform a certain function or group of functions. Alternatively or in addition, the computer-executable instructions may configure the computing system to perform a certain function or group of functions.): controlling, by a processor coupled to a first memory that is volatile ([0036]), a block device ([0037]) and at least one second memory that is nonvolatile and is configured to function as the first memory and the block device ([0038]), a write method of the at least one second memory that functions as the block device in accordance with a usage status of the first memory so as to switch the function as the block device to the function as the first memory in the at least one second memory, the at least one second memory includes a plurality of second memories, and when there is the first memory in which, as the usage status, a value obtained by dividing a capacity of each of the plurality of second memories by a total capacity of the plurality of second memories is greater than a first threshold, the write method is controlled by reducing a time interval of a write back process to the block device in a second memory among the plurality of second memories a usage rate of which is a lowest among the plurality of second memories that function as the block device or the write method is controlled by writing throuqh to the block device data for a second memory among the plurality of second memories a usage rate of which is a lowest among the plurality of second memories that function as the block device ([0048] and [0034]). Claim 6 is rejected on a similar basis as claim 1.
Regarding claim 11, Badam discloses, in the italicized portions, a method of processing information comprising: controlling, by a processor coupled to a first memory that is volatile ([0036]), a block device ([0037]) and at least one second memory that is nonvolatile and is configured to function as the first memory and the block device ([0038]), a write method of the at least one second memory that functions as the block device in accordance with a usage status of the first memory so as to switch the function as the block device to the function as the first memory in the at least one second memory, the at least one second memory includes a plurality of second memories, and when there is the first memory in which, as the usage status, a value obtained by dividing a capacity of each of the plurality of second memories by a total capacity of the plurality of second memories is greater than a first threshold, the write method is controlled by reducing a time interval of a write back process to the block device in a second memory among the plurality of second memories a usage rate of which is a lowest among the plurality of second memories that function as the block device or the write method is controlled by writing throuqh to the block device data for a second memory among the plurality of second memories a usage rate of which is a lowest among the plurality of second memories that function as the block device ([0048] and [0034]). Claim 11 is rejected on a similar basis as claim 1.


Conclusion

The Examiner notes that the current action does not contain prior art rejections for currently recited claims 4-5, 9-10, and 14-15.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 8am-3pm ET. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135